rel. Dep't of Prisons, 111 Nev. 420, 424, 892 P.2d 575, 577 (1995). This
                court, like the district court, reviews an administrative agency decision for
                an abuse of discretion or clear error. See Taylor v. State Dep't of Health &
                Human Servs., 129 Nev. , , 314 P.3d 949, 951 (2013). While an
                agency's conclusions of law are generally reviewed de novo, its findings of
                fact will be upheld if supported by substantial evidence.   Id.; see also NRS
                233B.135(3).
                            NAC 284.646(2)(d) allows for the immediate termination of an
                employee who has not appeared for work for three consecutive days
                without prior approval. Here, it is undisputed that appellant did not
                appear for work as directed despite being cleared to do so. And even if, as
                appellant alleges, he informed the warden that he would not work at
                Lovelock before his start date, that does not shield appellant from
                termination because he failed to receive approval for these absences. NAC
                284.646(2)(d). Under these circumstances, and having concluded that
                appellant's remaining arguments are without merit, we conclude that
                substantial evidence supports the hearing officer's conclusion that
                appellant's termination would serve the good of the public service. NRS
                284.385(1)(a); Taylor, 129 Nev. at , 314 P.3d at 951 (providing that
                factual findings will not be disturbed if supported by substantial
                evidence); NAC 284.646(2)(d). Accordingly, we affirm the district court's
                decision.
                            It is so ORDERED.



                                            / Iv%     pecLA
                                         Hardesty


                                           , J.             Otit                       , J.
                Douglas                                     Cherry
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 194Th
                cc: Hon. James Todd Russell, District Judge
                     David Wasick, Settlement Judge
                     Jeffrey A Dickerson
                     Richard Holbrook
                     Attorney General/Carson City
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A